                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                             NORTHEASTERN DIVISION

 ARVILLE DEWAYNE GREENE,                       )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )   NO. 2:18-cv-00061
                                               )
 ANDREW M. SAUL, Commissioner of               )
 Social Security,                              )
                                               )
        Defendant.                             )

                                          ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 20)

recommending that the Greene’s Motion for Judgment on the Administrative Record (Doc. No.

15), to which the Commissioner responded (Doc. No. 19) in opposition, be denied and the

Commissioner’s decision be affirmed. No objections have been filed to the Magistrate Judge’s

Report and Recommendation.

       Upon de novo review in accordance with Rule 72 of the Federal Rules of Civil Procedure,

the Court agrees with the recommended disposition. Accordingly, the Magistrate Judge’s Report

and Recommendation is APPROVED AND ADOPTED, and Greene’s Motion for Judgment on

the Administrative Record (Doc. No. 15) is DENIED. The Commissioner’s decision

is AFFIRMED.

       IT IS SO ORDERED.



                                                   ____________________________________
                                                   WAVERLY D. CRENSHAW, JR.
                                                   CHIEF UNITED STATES DISTRICT JUDGE
2
